106 F.3d 423
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.BELLINCCO, INC. and A-1 Construction Co., Inc., d/b/a A-1Bellincco, Inc., Appellants,v.Bruce BABBITT, Secretary of Interior, Appellee.
No. 96-1117.
United States Court of Appeals, Federal Circuit.
Sept. 11, 1996.

1
B.C.A. [VACATING 95 F.3d 1164].


2
RECONSIDERATION GRANTED.

ON MOTION
ORDER

3
Upon consideration of Bellincco, Inc. et al.'s unopposed motion for reconsideration of this court's July 25, 1996 order dismissing the appeal for failure to file the appendix, with appendix attached,

IT IS ORDERED THAT:

4
The motion for reconsideration is granted.  The mandate is recalled and the July 25 dismissal order is vacated.